Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8-9, 11, 14-25 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neumann et al, U.S. Patent No. 4,556,589 with evidence from Van Halderen, U.S. Patent Application Publication No.2009/0110911 . Neumann discloses a composite material.  The composite material .
Neumann does not explicitly disclose the claimed properties of light transmission and tensile strength.
However, since Neumann discloses the same materials, (a woven fabric impregnated with the particularly claimed PVC and the particularly claimed additional layers and additives), it is reasonable to expect that the material of Neumann to have the claimed properties, or in the alternative, it would have been obvious to have selected the particular materials such as the type of yarns of the fabric, the particular additives and the particular PVC which produced a fabric having the desired strength and light transmission.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)




Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al, U.S. Patent No. 4,556,589 with evidence from Van Halderen, U.S. Patent Application Publication No. 2009/0110911.
Neumann discloses a composite material.  The composite material comprises a substrate which can be a woven fabric formed from polymeric yarns.  See col. 3, lines 14-19; examples.  The fabric is impregnated with PVC wherein the PVC further comprises a plasticizer.  The PVC with the plasticizer is also applied to both sides of the fabric.  The PVC can further comprise additives including titanium dioxide, antimony trioxide, flame retarding agents and antistatic agents.  Up to six such layers may be applied to the fabric. See col. 3 , lines 21-45.  Top layers can be applied to one or both sides of the structure.  The top layers can comprise PVC which further includes the plasticizer and fillers such as fire retardants and titanium dioxide as well as fluorine containing copolymers and/or acrylic resins.  See col. 3, lines 47-col. 4, line 5.  Note that titanium dioxide is known to absorb ultraviolet light.  (See for example paragraph 0056 of Van Halderen, cited as an evidentiary reference).  The final product has excellent properties of stability to the effects of weather, oil, chemicals and UV light.  See co. 4, lines 60-65.  The fluorine containing copolymer may include vinylidene fluoride units.  See example 1.  The substrate fabric can be made from Trevira high strength polyester yarn.  See example 1.  The fabric itself can have a basis weight of 205 gsm.  Since the PVC applied to the fabric saturates the fabric it also acts as an adhesive which is present between the yarns of the woven fabric.  The presence of the up to additional six layers which can be applied to the core layer correspond to the additionally claimed layers.  The layers themselves which necessarily at least reduce the amount of amount of infra red light that can pass through the layers and thus any one can correspond to the claimed low-emissivity layer and/or the ultraviolent absorbing or protecting layer.
Neumann differs from the claimed invention because it does not disclose that the yarns of the fabric layer include titanium dioxide.  
However, since titanium dioxide is known to be UV-absorbing, it would have been obvious to one of ordinary skill to have included titanium dioxide in the yarns of the substrate fabric in order to further enhance the resistance of the structure to UV-light.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann with evidence from Van Halderon as applied to claims above, and further in view of Catone et al, U.S. Patent No. 5,863,967 and Semenzato, U.S. Patent No. 3,607,593.
Neumann differs from the claimed invention because it does not disclose that the antimony trioxide is zero tint antimony and is silent as to the exact plasticizers employed.
However, Catone discloses that it was known to use zero-tint antimony in compositions comprising PVC, a plasticizer and fire retardants.  Therefore it would have been obvious to have employed a zero-tint antimony in the composition of Neumann in order to not add additional tint to the composition.
Further, Semenzato discloses that known plasticizers for PVC include phthalates and phosphites.  See col. 1, lines 56-62. Therefore, it would have been obvious to have employed well- known and conventional plasticizers as the plasticizers in Neumann.
Claims 5, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann with evidence from Van Halderon as applied to claim s above, and further in view of Semenzato, U.S. Patent No. 3,607,593.
     Neumann differs from the claimed invention because is silent as to the exact plasticizers employed.
However, Semenzato discloses that known plasticizers for PVC include phthalates and phosphites.  See col. 1, lines 56-62. Therefore, it would have been obvious to have employed well- known and conventional plasticizers as the plasticizers in Neumann.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789